DETAILED ACTION
	Claims 1-18 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
 Previous Claim Rejections - 35 USC § 103
Claims 1-10 were previously rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PGPUB 2017/0226138) in view of Kim et al. (Journal of the American Chemical Society, 2005, 10526-10532).
	The Applicant has amended the claims and has traversed the rejection on the grounds that Shin et al. do not teach new conditions a-f, and that the corresponding process of Shin et al. do not teach where the reaction occurs in a non-halogentated solvent with the distillation conditions of amended claim 3.
	The Examiner has considered the amendments and the accompanying traversal fully, but must maintain the rejection in a modified form for claims 1, 2, 17, and 18 for the following reasons.  With respect to present compound claim 1, Shin et al. do not disclose that the impurities listed in conditions a-f are present.  Therefore, the Examiner must determine that the impurities are not present absent of evidence to the contrary, and the conditions are met.  Additionally, Shin et al. teach that additional purification steps such as filtration, absorption, and distillation under reduced pressures may be performed to enhance the purity of the obtained product.  See paragraph 47, page 3.  With respect to present process claim 3, Shin et al. teaches the same process being successfully performed using dimethyl ether, but with significantly decreased yield.  Additionally, Shin et al. teach away from using a non-halogenated organic solvent throughout the document.  Therefore, the rejection is withdrawn for claims 3-10, and maintained in a modified form for claims 1, 2, 17, and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PGPUB 2017/0226138) in view of Kim et al. (Journal of the American Chemical Society, 2005, 10526-10532).
Shin et al. teach tris(trimethylsilyl)phosphine which reads on formula 1 where each R is an alkyl group having 1 carbon atom in 99% purity.  See Example 1, page 3.  Shin et al. are silent with respect to the impurities listed in conditions a-f in the present claims.  Therefore, absent evidence to the contrary, the Examiner must accept the product of Shin et al. to have 0% of the claimed impurities, and therefore meeting the requirements of conditions a-f.
Shin et al. do not teach where the crude phosphine gas is purified to reduce the arsenic content to not more than 1 ppm by mass.
Kim et al. teach that the product is used in making quantum dots and materials having low arsenic content makes quantum dots that possess higher quantum yields and red shift the emission.  Pages 10529-10530, paragraph starting in the first column of page 10529 and Figure 7.  Therefore, it was appreciated in the art that decreasing the amount of arsenic, especially where an InP layer and not an InAs or mixed layer is desired, would result in improved quantum yields of the resulting quantum dots.    As the person of ordinary skill in the art would be following the express teachings of the prior art in order to arrive at the instantly claimed invention, there would be a reasonable expectation of success.  
Therefore, the instant claims are prima facie obvious.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 2, 17, and 18 are rejected.  Claims 3-10 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626